Citation Nr: 1019988	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right hip 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder. 

4.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

The newly reopened issue of service connection for a right 
hip disorder and the issue of whether new and material has 
been received to reopen the claim of service connection for a 
psychiatric disorder, addressed in the REMAND portion of the 
decision below, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Board denied service connection for a back disorder 
in October 1997 on the basis that new and material evidence 
had not been received to reopen the previously denied claim 
for a back disorder.  

2.  Evidence received since the denial of service connection 
for a back disorder in October 1997 does not raise a 
reasonable possibility of substantiating the claim.

3.  In a March 1995 rating decision, the RO denied the 
Veteran's claim for service connection for a right hip 
disorder.

4.  Evidence received since the denial of service connection 
for a right hip disorder in March 1995 includes competent 
evidence of a current right hip disorder and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1997 decision denying service 
connection for a back disorder on the basis that new and 
material evidence had not been received to reopen the 
previously denied claim is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a back disorder has 
not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The RO's March 1995 rating determination denying service 
connection for a right hip disorder became final.  
38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

4.  Evidence received since the March 1995 rating 
determination is new and material, and the Veteran's claim 
for service connection for a right hip disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Back Disorder

A review of the record reveals that the RO denied service 
connection for back strain in June 1984.  The basis for the 
denial was that the service records showed that the Veteran 
had a temporary profile for a back strain in 1972 with no 
evidence of chronic disability.  The RO denied service 
connection on the basis that the evidence did not establish 
service connection for back strain.  The Veteran was notified 
of this decision in June 1984 and did not appeal.  Thus, the 
decision became final.

In September 1987, the Veteran requested that his claim of 
service connection for back strain be reopened.  The evidence 
received in support of his claim revealed that he had been 
involved in an auto wreck in August 1987 and had possibly 
sustained whiplash.  In November 1987, the RO continued the 
denial of service connection noting that the recently 
received treatment records showed he had sustained recent 
injuries and provided no basis for service connection.  The 
Veteran was informed of this determination in December 1987 
and did not appeal.  Thus, the decision became final.  

In November 1994, the Veteran again requested that his claim 
for service connection for a back disability be reopened.  In 
a March 1995 rating determination, the RO denied service 
connection for a back condition on the basis that the Veteran 
had not submitted a well grounded claim.  The Veteran was 
notified of this decision that same month and did not appeal.  
Thus, the decision became final.  

In February 1996, the Veteran requested that his claim for 
service connection for a back disorder be reopened.  In 
support of his claim, the Veteran submitted a February 1996 
statements from his private physician, G. Pantelakos, M.D., 
and a March 1996 statement from S. Kouba, M.D.  The Veteran 
also submitted private treatment records from Dr. Pantelakos 
showing treatment for chronic back pain.  He also testified 
at a September 1996 hearing before a local hearing officer.  
The Veteran perfected his appeal on this issue and the matter 
was referred to the Board for a decision on the question of 
whether new and material evidence had been received to reopen 
the claim of service connection for a back condition.  

In an October 1997 decision, the Board noted that the 
Veteran's service medical records showed that in March 1972 
he twisted his back with resulting hip and leg pain.  The 
impression was lumbar strain.  It further observed that an 
August 1972 treatment report noted that back pain was much 
better today and than an August 1974 examination report was 
negative for a back disorder.

The Board further observed that the Veteran underwent 
separation examinations in July 1976 and February 1977 and 
that these examination reports were negative for a back 
disorder.  It also noted that the Veteran completed medical 
history reports for each examination and checked "NO" with 
regard to recurrent back pain.  It indicated that there was 
no evidence of arthritis during active service.

The Board also noted that in May 1984, the Veteran submitted 
a claim for service connection for arthritis, a nervous 
condition, and back strain.  He indicated that his arthritis 
and back strain began in 1972 while in active service.  The 
Board noted that the Veteran submitted a VA hospitalization 
report which reflected that he was hospitalized during 
January 1980 for chest pain.  The report was negative for a 
back condition or for arthritis.  It observed that the RO, in 
June 1984, denied service connection for a back disorder.

The Board further noted that in November 1987, the RO 
received VA outpatient treatment reports dated from December 
1986 to November 1987.  These reports showed treatment for 
alcohol abuse and treatment for a broken left mandible 
suffered in an auto accident in July 1987.  It also observed 
that an August 1987 X-ray report showed a mild degree of 
osteoarthritic changes in the cervical region.  The Board 
noted that in a November 1987 rating decision, the RO denied 
service connection for a back strain and the Veteran did not 
appeal the decision.

The Board observed that in November 1994, the Veteran 
requested that a claim for service connection for his "back 
and right hip" be reopened.  He stated that his condition 
had worsened over the years and that the Fayetteville VA 
Medical Center had relevant treatment records.  In March 
1995, the VA Medical Center indicated that there was no 
record of treatment during those dates.  The Board also noted 
that in March 1995 the RO determined that the claim was not 
well-grounded.

The Board observed that in February 1996, the RO received a 
letter from G. Pantelakos, M.D., indicating that he had 
treated the Veteran for hip pain for many years and that 
recent magnetic resonance imaging (MRI) of both hips showed 
avascular necrosis.  The doctor opined that this would 
explain the Veteran's chronic hip pain.  Attached to that 
letter was an April 1995 treatment report from Dr. Pantelakos 
showing that the Veteran had had right lower back and hip 
pain for 15 years.  The assessment was chronic lumbar low 
back pain and hip pain, questionable arthritis.

The Board further noted that in a March 1996, S. Kouba, M.D. 
indicated that the Veteran was being followed for right hip 
pain.  His present diagnoses included right above elbow 
amputation, Type II avascular necrosis of the hips, and mild 
obesity.  Dr. Kouba did not mention a back condition or 
arthritis and did not express an opinion as to the etiology 
of the other disorders.

The Board also noted that a September 1995 VA radiology 
report showed current degenerative joint disease of the 
lumbosacral spine and that a December 1995 radiology report 
from Fayetteville Diagnostic Center showed hip disorders, a 
direct inguinal hernia, and early arthritic changes involving 
the S1 joints.  It further noted that letters were also 
received from Drs. Pantelakos and Kouba which were duplicates 
of earlier received letters.

The Board further observed that in September 1996, the 
Veteran testified that during active service he performed a 
lot of lifting and that his back pain stemmed from that kind 
of work.  He testified that he was first treated for 
arthritis and for back pain by VA in 1977, shortly after 
separation from active service.  The Veteran noted that he 
was currently on medication for his back pain and he most 
recently saw his private doctor for his back in July 1996.  
The Veteran also testified that since active service he had 
worked as a deputy sheriff, security-police officer, ready-
mix concrete truck driver, Postal mail sorter, and an 
inspector for a meat packing company. 

The Board further noted that treatment records received from 
Dr. Kouba dated in February and July 1996 did not relate the 
Veteran's back condition to active service.

In denying service connection for a back disorder, the Board 
noted that the evidence submitted since the time of the 
previous final denial consisted of additional assertions of 
the Veteran, private medical reports, and a VA radiology 
report.  It stated that the veteran's assertions, which were 
not competent to establish a medical diagnosis or causation 
pursuant to Espiritu v. Derwinski, 2 Vet. App. 140 (1993), 
were cumulative of earlier assertions and hence were not new 
and material.  The Board further noted that Dr. Pantelakos' 
April 1995 treatment report, indicating a 15 year history of 
low back pain, did not establish a link to active service and 
was therefore not probative of the issue.  It also noted that 
the VA radiology report and other recently submitted private 
medical reports did not tend to link the Veteran's active 
service to his current disorders and therefore were not 
probative of the issue.  Hence, they were not material.

The Board found that the newly submitted evidence, including 
the Veteran's statements and testimony, did not provide a 
competent link between active service and his current 
disorders.  It noted that when considered with the evidence 
of record in November 1987, this evidence was not considered 
to be of sufficient weight or significance to raise a 
reasonable possibility of a change in the prior outcome, and 
thus, was not considered material.  The Board found that 
because no new and material evidence had been received, there 
was no basis to reopen the claim, and the November 1987 
rating decision remained final.

Evidence received since the October 1997 Board decision 
includes duplicate copies of service treatment records; VA 
treatment records showing continuing complaints of back pain; 
statements from the Veteran as to his beliefs that his 
current back problems are related to his period of service; 
duplicate copies of March and September 1996 treatment 
reports from Dr. Kouba; and lay statements as to the 
Veteran's conditions prior and subsequent to his period of 
service from his sister and B. B. 

The duplicate treatment reports from Dr. Kouba are of no 
probative value as they were of record and considered at the 
time of the prior denial.  

The Veteran's statements with regard to the onset of symptoms 
in service and continuing since are duplicative of statements 
considered at the time of the October 1997 denial.  As such 
they are redundant and not new and material.

The newly received treatment records show some treatment for 
current back problems but the existence of current back 
problems was recognized at the time of the prior denial.

The December 2007 statement from the Veteran's sister that 
the Veteran had no physical difficulties prior to entering 
service and had physical challenges subsequent to service, 
and the January 2008 statement from B. B. that the Veteran 
had no physical ailments prior to entering service, while 
new, are of little probative value as neither individual is 
qualified to render an opinion as to the etiology of any 
current back disorder and its relationship, if any, to the 
Veteran's period of service.  

The newly received evidence does not relate to the 
unestablished element of a nexus between any current back 
disorder and service.  Absent competent evidence of a nexus, 
the evidence of current disability could not substantiate the 
claim.  Accordingly, it does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt, but does not find the evidence to be so 
evenly balanced as to give rise to such doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Right Hip

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for a right hip disorder in 
March 1995.  The Veteran did not perfect his appeal and the 
March 1995 rating decision became final.  38 U.S.C.A. § 7105 
(c); 38 C.F.R. §§ 20.302, 20.1103.

In March 1995, the RO denied service connection for a right 
hip disorder.  In denying service connection for a right hip 
disorder, the RO noted that in September 1971, the Veteran 
was allegedly in a scuffle and complained of right hip pain.  
Examination performed at that time revealed no pathology.  
The RO observed that in March 1972, the Veteran complained of 
right hip pain and was treated for back strain.  X-rays taken 
of the hip were normal.  The RO noted that the July 1976 
service separation examination showed no further medical 
history about right hip pain and showed a normal clinical 
evaluation for the lower extremities.  It further observed 
that a December 1976 hospitalization report showed no 
complaints or findings about the right hip.  The RO further 
noted that a February 1977 service separation report observed 
that the Veteran was in good health and physical examination 
was unremarkable.  The RO also noted that subsequent medical 
reports and records did not pertain to any chronic or 
recurrent hip disability.  It further observed that the 
Veteran's November 1994 statement referred to reports of 
treatment from the Fayetteville VAMC but that this facility 
reported they had no medical records.  

The RO indicated that the condition of right hip pain was 
considered a finding, symptom, or manifestation of an injury 
which might be acute or chronic.  It was itself, not a 
disability.  It observed that service records showed the 
Veteran was treated for right hip pain, which was attributed 
to sciatic pain which was caused by the back strain.  It 
noted that no chronic or residual disability was identified 
at the last examination.  It stated that the condition of 
right hip pain, itself, was not a disability, and therefore 
not a condition for which service connection could be 
established.  The Veteran was notified of this decision in 
March 1995 and did not appeal.  Thus, the decision became 
final.

Evidence received subsequent to the March 1995 rating 
determination includes VA and private treatment records, 
statements from the Veteran, reports and statements from the 
Veteran's private physician, the testimony of the Veteran at 
a September 1996 hearing, and letters from individuals who 
knew the Veteran prior and subsequent to his period of 
service.  

A September 1995 VA x-ray of both hips revealed degenerative 
changes with multiple modular radiolucencies associated with 
the right femoral head.  

In a February 1996 letter, Dr. Pantelakos indicated that the 
Veteran had had hip pain for many years and that a MRI scan 
of both hips showed avascular necrosis.  He noted that this 
problem was chronic and persistent.  In an April 1995 
treatment record, Dr. Pantelakos noted that the Veteran had 
had chronic right lower back and hip pain.  He remarked that 
the Veteran could not recall an injury but indicated that he 
had had these symptoms for 15 years.  Dr. Pantelakos noted 
the Veteran's prior military service.  

In a March 1996 letter, Dr. Kouba indicated that the Veteran 
had avascular necrosis of the right and left hips.  

At his September 1996 hearing, the Veteran testified that his 
right hip had deteriorated.  He noted that he first sought 
treatment in 1977.  

In a September 1996 letter, Dr, Kouba stated that the Veteran 
had been under his care for avascular necrosis of the left 
and right hip.  He noted that the Veteran reported that his 
hip condition began 2 years ago while on active service.  He 
stated that the Veteran did not remember any specific injury 
that brought about the complaints of pain.  He noted that the 
Veteran reported that he was placed on bed rest while in the 
service and that his symptoms got better.  Dr. Kouba stated 
that at this point, the hips had progressed to Stage II and 
that it was very likely he would be undergoing some form of 
surgery.  

In his September 2007 substantive appeal, the Veteran again 
expressed his belief that his hip disorder started in 
service.  

The December 2007 and January 2008 statements from the 
Veteran's sister and B. B. both indicated that the Veteran 
was in good physical shape prior to his entry into service.  

The newly received evidence demonstrates that the Veteran now 
has right hip degenerative arthritis and avascular necrosis.  
The lack of a disability was one of the bases for the 
previous denial.  These findings and the private physician's 
notations of the Veteran's reports of hip pain inservice and 
right hip problems dating back almost 20 years from 1996, 
relate to previously unestablished elements of the claim, 
which were not of record at the time of the prior denial, and 
provide a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for 
service connection for a right hip disorder is reopened.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material 
evidence has been received to reopen the previously denied 
claim of service connection for a right hip disorder, the 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
right hip disorder, further assistance is unnecessary to aid 
the Veteran in substantiating that aspect of his appeal.

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
disorder, the Court has held that the VCAA notice in a new 
and material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In a January 2006 letter, the RO informed the Veteran that he 
had previously been denied service connection for back 
strain.  The RO indicated that the June 1984 decision denying 
service connection for a back condition had become final.  
The RO noted that the claim had previously been denied 
because service records showed a temporary profile for back 
strain with no evidence of a chronic disability.  The RO 
stated that in order for the Veteran to reopen this claim, 
new and material evidence was needed.  He was told that new 
and material evidence was evidence that raised a reasonable 
possibility of substantiating the claim.

The Veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in an April 2006 letter.  

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  There is no duty to 
provide an examination prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by his representative.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disorder is 
not reopened and the appeal is denied.

New and material evidence having been received, the claim of 
service connection for a right hip disorder is reopened.


REMAND

As noted above, the claim of service connection for a right 
hip disorder has been reopened.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  To date, the Veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
current right hip disorder.  Based upon the above, a VA 
examination is warranted. 

As it relates to the issue of whether new and material 
evidence has been received to reopen the previously denied 
claim of service connection for a psychiatric disorder, the 
Board notes that VCAA notice in a new and material evidence 
claim must describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

To date, the Veteran has not been supplied with a VCAA letter 
as it relates to his claim as to whether new and material 
evidence has been received to reopen his claim of service 
connection for a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a VCAA notice letter that 
tells them the basis for the prior denial 
of service connection for a 
nervous/psychiatric disability.  

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current right hip disorder.  The 
claims folder should be made available to 
the examining physician for review and 
such review should be noted.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail. The examiner should 
be requested to answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any right hip disorder, if found, is 
related to the Veteran's period of active 
service?  The examiner should provide 
rationale for this opinion.

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


